   Case 1:17-cv-06543-JMF Document 130-1 Filed 04/10/19 Page 1 of 8




                   EXIIIBIT A
Trunscript of March 13, 2015 Deposition                               of
           Detective Doris Lopez
       Case 1:17-cv-06543-JMF Document 130-1 Filed 04/10/19 Page 2 of 8




                                                                 Page     1


 1

 2      UNITED STATES DISTRICT       COURT

        SOUTHERN    DISTRICT OF NEW YORK
 3
        Docket No. 17-CV-06543(RJS)
 4

 5      SEBASTIADI ARBELAEZ,     et al.
 6                                  Plaintiffs,
 7                  against -
 I      TIIE CITY OF NEW YORK,      €t aI.    ,
 9                                   Defendants.
10
         (EULL CAPTTON ON THE FOLLOWTNG PAGE)
TL
                                     99 Park Avenue
t2                                   New York,       New York
13                                   March L3,        2OL9
                                     LO:27 a.m.
L4
15         * CONFIDENTIAI, -    ATTORNEYSI EYES ONLY *
16
L7              VIDEOTAPED DEPOSITTONof DORIS LOPEZ,
18      a Defendant in the above-entitled action,
19      held at the aforementioned time and pJ-ace,
20      taken before Ashley Shug:ar, a Shorthand
2L      Reporter and Notary Public of the State of
22      New York, pursuant to the Federal- Rules of
23      Civil Procedure, Order and stipulations
24      between Counsel-.
25                      ***

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
        Case 1:17-cv-06543-JMF Document 130-1 Filed 04/10/19 Page 3 of 8



                                                                 Page2                                                           Page 4
    I
                                                                           I
    2 (FULL CAPTION FROM THE PRIOR PAGE)
    3                                                                      2         STIPULATIONS
    4 UNITED STATES      DISTRICT COURT
                                                                           3
            SOUTHERN DISTRICT OF NEW YORK
    5                                                                      4       IT IS HEREBY STIPULATED AND AGREED,
            Docket No. l7-CV-06543(RJS)
    6                                                                      5   by and among counsel for the respective
    7 SEBASTIAN ARBELAEZ, LUZ ARBELAEZ, DEBORAH                            6 parties hereto, that the   filing, sealing
            ARBELAEZ, and PABLO ARBELAEZ,
    8                                                                      7   and certification of the within deposition
                              Plaintills,                                  8 shall be and the same are hereby waived;
    9
                - against -                                                9      IT IS FURTHER STIPULATED AND AGREED
t0
            THE CITY OF NEW YORK, a municipal entity,
                                                                          10 that all objections, except as to form of
I   I       New York City Police Officers Detective                       1l the question, shall be reserved to the time
            DORIS LOPEZ (Shield #487); Police Officer
l2          RYAN BOYLAN; Detective MACK LIPINSKI;
                                                                          12 of the trial;
            Detective MARK O'CONNELL; Sergeant BRIAN                      13 IT IS FURTHER STIPULATED AND AGREED
l3          WTNROW; Lieutenant EMILE PROVENCHER;
            Confi dential Infonnant RICHARD/RACHEL ROE;                   l4 that the within deposition may be signed
l4          and "JOHN and/or JANE DOES" Nos. l, 2, 3,
            etc. (whose identiti€s are unknown but who
                                                                          l5 before any Notary Public with the same
l5          are known to be personnel ofthe New York                      16 force and effect as ifsigned and sworn to
            City Police Departrnent), all ofwhom are                      17 before the Court.
l6          sued irrdividually and in their official
            capacities,                                                   lg            r< * *
t'l
                              Defendants.
                                                                          19
l8                                                                        20
t9                                                                        2l
20                                                                        22
2l
22                                                                        23
23                                                                        24
24
25                                                                        25

                                                                 Page 3                                                          Page 5

        1                                                                  1          D.LOPEZ - CONFIDENTIAL
    2 APPEARANCES                                                          2          THE VIDEOGRAPHER: Good
    3                                                                      J       morning.
    4 BELDOCK LEVINE                            & HOFFMAN LLP              4         We are going on the record at
    5 Attorneys for Plaintiffs                                             5        10:27 a.m. onMarch 131h,2019.
    6     99 Park Aveuue, 26th Floor                                       6           Please note that the
    7     New York, New York 10016                                         7       microphones are sensitive and may
    8         BY:         MARC A. CANNAN, ESQ.                             8       pick up whispering, private
    9                mcannan@blhny.com                                     9       conversations and cell- -- cellular
10 FILE: 8240.01                                                          10       interference.
11                                                                        11           Please turn   offall cell phones
l2                                                                        12       or place them away from the
I3 NEW YORK CITY LAW DEPARTMENT                                           l3       microphones as they can interfere
14 OFFICE OF THE CORPORATION COUN                                         l4       with the deposition audio.
15 Attorneys for Defendants                                               l5          Audio and video recording will
16                   100 Church Street                                    t6       continue until all pafties agree to
17                  New York, New York 10007                              17       go offthe record.
18            BY: DANIEL                    SAAVEDRA,ESQ.                 18          This is Media Number One of the
19                  dsaavedr@law.nyc.gov                                  19       video deposition of Doris Lopez,
20                  DEBRA M. MARCH, ESQ.                                  20       taken by counsel for Plaintiff, in
21                                                                        21       the matter of Sebastian Arbelaez, et
22                                                                        22       al. versus The City of New York, et
23ALSO PRESENT:                                                           23       al. filed in the United States
24 JONATHAN POPHAM, Videographer                                          24       District Courl for the Southern
25*;F*                                                                    25       District of New York,      Case Number

                                                                                                                      2(Pages2-5)
                                                          Veritext Legal Solutions
212-267-6868                                                www.veritext.com                                              516-608-2400
    Case 1:17-cv-06543-JMF Document 130-1 Filed 04/10/19 Page 4 of 8



                                                      Page 22                                                            Page24
    I         D. LOPEZ - CONFIDENTIAL                               I          D. LOPEZ - CONFIDENTIAL
    2   assignment after the 3Oth Precinct?                         2   of training did you receive in regard to
    3 A. Bronx narcotics.                                           3 that?
    4 Q. Bronx narcotics.                                           4 A.          How to use the database, NYPD
    5   And when you say Bronx                                      5   database --
    6   narcotics, did you have a parlicular                        6 Q.          Okay.
    7   assignment within Bronx narcotics?                          7 A.          -- to obtain information.
    8 A.         Yes, I was assigned the 48                         8 Q.          And I guess I should clarify,
    9 Module.                                                       9 what    is a kite?
10 a.            The 48?                                        l0 A. It's a complaint generated
1l A.            Yes.                                           I I for nar- -- especially for narcotics.
12 a.            Okay. And what is the 48                       12 a. Okay. And how are kites
13 Module?                                                      l3 generated in narcotics? As in, do you have
14 A.        It's -- it's like the precinct,                    l4 people who call in complaints or how would
15 but it's only narcotics. The tearn is                        15 they be generated?
16 assigned to one specific location which                      16         A.
                                                                           Allthe above.
17 will be the 48.                                              1'7        a.
                                                                           Allthe above? Okay.
18 a. Okay. And do you --                                       18         A.
                                                                           Yes.
19              Are your offices in the 48th                    19         a.
                                                                           So just give me some examples.
20 Precinct or do you have offices separately?                  20         A.     9l I calls --
21 A. Separately.                                               21         a.     Okay.
22 a. Okay. So you have a --                                    22         A.     -- 31 1 calls --
23   Well, strike that.                                         23 a.             Uh-huh.
24   Okay. And when you went from                               24 A.             -- CI information --
25 being a conditions officer to a narcotics                    25 a.             Okay.
                                                      Page23                                                             Page25
    1        D. LOPEZ - CONFIDENTIAL                                1   D. LOPEZ - CONFIDENTIAL
    2 offtcer, did you receive any special                          2 A. -- anonymous calls.
    3 training to become a narcotics officer?                       3 Q. Okay. Today I'm gonna be
    4 A.         Yes, sir.                                          4 showing you several documents having           to do
    5 Q.         And that would've been in 201 I                    5 with the May 29th,2075, raid or the
    6
    roughly?                                                        6 invcstigation lcading up to it.
    7 A.     August 2011, yes.                                      7            But I'd like to get your
    8 Q.     Okay. And what kind of                                 8 general recollection ofthat event first.
  9 training did you receive before becoming a                      9 So if you could just give me a general
l0 narcotics officer?                                           10 narrative ofwhat you recall about, you
l1 A. How to identify drugs, how to                             1   I   know, what started -- caused you to start
12 execute a search warrant, how to                             12 investigating240 -- 2416 Webster Avenue,
l3 investigate kites at that moment.                            l3      you know, going through the raid.
14 a. Okay. And generally, the                                  14            MR. SAAVEDRA: Objection to
I 5 training for how to execute a search                        15         form.
16 warrant, what do you recall that consisting                  l6            You can answer.
17      ofl                                                     17            THE WITNESS: CI information
18 A.           There was a cycle that will                     l8         that stated Apartment I Sam on 2416
1   9   show you how to break doors literally     -             19         was selling drugs. Conduct the
20 a.           Okay.                                           20         investigation; a database, NYPD
2l         A.   -- get into the apartment to                    2l         checks; develop two control buys with
22      execute a search warrant. That's how.                   22         the   CI. A judge in the Bronx      gave us
23 a.           That sounds like fun training.                  23         a searchwarrant. We executed the
24             And what about the training for                  24         search warrant with positive results.
25 investigating kites? Generally, what kind                    25

                                                                                                            7 (Pages 22 - 25)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                              516-608-2400
  Case 1:17-cv-06543-JMF Document 130-1 Filed 04/10/19 Page 5 of 8



                                                      Page I 54                                                        Page I 56
  I       D, LOPEZ - CONFIDENTIAL                                  1             D. LOPEZ - CONFIDENTIAL
 2 to those individuals in that apafiment.                         2         happened inside the apaftment or at
 3 Q. Well, is it --                                               3         the door of the apaftment, yes.
 4        Did the narcotic sale -- sales                           4 BY MR. CANNAN:
 5 occur in the apartment or was it just the                       5 Q.           Okay. And did you say you
 6 individual was arrested for narcotics                           6 would       have requested the 61?
 7 somewhere?                                                      7             MR. SAAVEDRA: Objection to
  8           MR. SAAVEDRA: Objection to                           B         form.
  9       form.                                                    9       You can answer.
 10           You can answer.                                     10       THE WITNESS: I said I would
 11           THE WITNESS: The Triple I                           11    view the 61.
 12      state the arrests of what the charges                    12 BY MR. CANNAN:
 13      were made on the individual.                             l3        a.    Oh, you would've viewed the 61?
 14 BY MRTCANNAN:                                                 14 Okay.
 15 a.        Uh-huh.                                             15 A.         'Cause as my DD-5 stated here,
 16 A.        If it was for
                          the possession or                       l6   it says "victim of a shooting."
17 sale,I wouldn't know the details where        it               t7 a.      Uh-huh.
l8 was sell or where it was.                                      18 A.      My recollection -- well, that
 19        When I run the Triple I based                          19 reading that state- -- you know, will
20 on that location, it's -- there was a                          20 remind me that I had viewed the 6l and
21 history of narcotics for that apartment.                       21 that's why I know he was a victim of a
22 Those individuals were in a history of                         22 shooting.
23 narcotics.                                                     23 a.           Uh-huh.
24         I don't know if I'm making                             24 A.           Otherwise, I would've noted it
25 myselfclear.                                                   25   as   the perpetrator   ofa shooting.
                                                      Page 155                                                         Page 157
 I          D. LOPEZ - CONFIDENTIAL                                1  D. LOPEZ - CONFIDENTIAL
 2       Q. The individuals or the                                 2 Q. Right. Okay.
 3    apartment, that's what I'm trying to figure                  3   And do you recall doing any
 4 out?                                                            4   other investigation ofthat shooting?
 5       A.   Both.                                                5 A. No, sir.
 6       Q.   Both?                                                6 Q. Wouldn't        you have wanted to
 7       A.    Yes.                                                7 talk to the police officers investigating
 B       Q.    Okay.                                               B the shooting?
 9       A.    'Cause if -- on the control                         9         MR. SAAVEDRA: Objection to
l0    buys to that location, they're selling                      10         form.
l1    narcotics. And, now, the individuals in --                  11             You can answer.
l2    living in that location have a narcotic                     12             THE WITNESS: It depends on the
l3 history.                                                       l3         situation.
14 a.         And you're saying the -- the                        14 BY MR. CANNAN:
15 narcotic history ofselling drugs out of                        15 a. Okay. Well --
16 that apartment?                                                16 A. Like I said and I mentioned it,
l'1 A.        Correct, sir.                                       l7 if the shooting happened and it's on my --
18 a.         Okay. Now, if this shooting                         lB   the apaftment that I'm investigating, yes.
l9 had occurredjust days before you started                       19 a.        Okay.
20 your investigation, that would be relevant,                    20 A.        But if the shooting didn't
2l correct?                                                       21   happen inside the building at all, no.
22        MR. SAAVEDRA: Objection to                              22 a.        Okay. So right at the time
23 form.                                                          23   your CI allegedly tells you there's drug
24        You can answer.                                         24   sales going on in this apaftment, there's a
25        THE WITNESS: If the shooting                            25   shooting in front of the aparlment in which

                                                                                                     40 (Pages 154      - 157)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                                  5I   6-608-2400
    Case 1:17-cv-06543-JMF Document 130-1 Filed 04/10/19 Page 6 of 8



                                                                                                                            I
                                                     Page I 58                                                  Page I60

    I         D. LOPEZ - CONFIDENTIAL                             1            D. LOPEZ - CONFIDENTIAL
    2 one of the occupants    of the aparlment is                 2            MR. SAAVEDRA: Objection to                   I




    3 hit by a bullet.                                            3      form.
                                                                                                                            I




    4        Would you be interested in                           4          You can answer.
    5 investigating that further?                                 5          THE WITNESS: I don't remernber
    6        MR. SAAVEDRA: Objection to                           6      if I did or not did -- or didn't do
    7 form.                                                       7      it.
 8            You can answer.                                      B BY MR. CANNAN:
 9            THE WITNESS: Yes and no.                             9 Q. Is that something the field
l0            As my knowledge, I was assigned                    l0 intelligence officer would've told you when
II         to the 48, pretty rnuch know the                      I I you were asking about this address, that
12         narcotics history within the                          l2   shooting?
13         location. That street was full,                       13 A.          I don't remember when the
14         always, of narcotic. You have a park                  l4   shooting happened.
15         also next door. So it wasn't --                       15 a.    Well, I'll tell you it happened
16             It depends on the situation,                      16 on May 16th, right before you started this
l7         again.                                                l7   investigation.
l8             If it would've happened inside                    18          And your DD-5, I forget if it
19         the apartment, yes, I would have                      19 was May l9th or May 20th.
20         probably proceed more of going and                    20   So that'sjust days, correct?
2l         investigating it.                                     21 A. Yes, sir.
22 BY MR. CANNAN:                                                22 a. Yeah.
23 a.           But even though it's an                          23   But you have no recollection of
24      occutant ofthe -- occupant ofthe                         24 whether anybody told you -- an- -- what the
25      apartment being shot right in front of the               25 field intelligence officer told you
                                                     Page 159                                                   Page 16l
    I         D. LOPEZ - CONFIDENTIAL                             I            D. LOPEZ - CONFIDENTIAL
    2   apariment?                                                2   anything, correct?
 3            MR. SAAVEDRA: Objection.                            3 A.        No, sir.
4             You can answer.                                     4 Q.      You said you have a lot of
 5            THE WITNESS: Well, there's so                       5 experience with the drug activity going on
 6         nTany --                                               6   in that block?
 7             When Accurint shows you that                       7       A. The whole 48.
 8         this person might become living in                     8     Q.      I'm sorry?
 9         this aparlment, might be living,                       9     A.      The whole 48.
10         might not be living. It's just                        l0     a.      The whole --
11         mentioning that the person lives                      ll     A.      Iwas--
12         there.                                                t2 a.          -- 48?
13 BY MR. CANNAN:                                                l3 A.          -- assigned to the 48 Module.
14 a.           Uh-huh.                                          14 a. But even --
15 A.           I know --                                        15    Wasn't that block --
16 a.           So that's something you might                    16    Didn't -- didn't Webster Avenue
17 want to investigate, right?                                   17 particularly have a lot of drug activity?
18 A. Correct.                                                   l8     A.      Webster, Hughes, Crotona
19    MR. SAAVEDRA: Objection to                                 19 Avenue --
20 form.                                                         20     a.      And that --
21    You can answer.                                            21     A.      Crotona --
22    THE WITNESS: Yes.                                          22     a.      Crotona.
23 BY MR. CANNAN:                                                23     A.      -- Park.
24 a.          Maybe talk to the detectives                      24     a.      Right.
25 who were doing that investigation?                            25     A.      Everywhere.

                                                                                                 4l   (Pages 158   - 161)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                           s16-608-2400
    Case 1:17-cv-06543-JMF Document 130-1 Filed 04/10/19 Page 7 of 8



                                                    Page 366                                                       Page 368
    1         D. LOPEZ - CONFIDENTIAL                              I         D. LOPEZ - CONFIDENTIAL
    2          And you told me before you                          2          MR. SAAVEDRA: Objection.
    3   never heard of YNR, correct?                               3          You can answer.
    4 A.           Correct.                                        4          THE WITNESS: As being in the
    5 Q.     So you never heard about                              5       48, that's every block.
    6 Kenneth Rudge being arrested?                                6 BY MR. CANNAN:
    7       MR. SAAVEDRA: Objection.                               7 Q. And you --
    8       You can answer.                                        8   But you weren't aware of this
  9     THE WITNESS: Heard?                                        9   gang operating on that block?
 10 BY MR. CANNAN:                                             l0 A. The block, no. At that moment
 11 a. Heard about --                                          I I of my investigation, no.
 12   Did you ever learn Kenneth                               12 a. At all during your time at the
 13 Rudge was amested as a member of YNR?                      13 48th?
 14 A. After the takedown, yes.                                14         A.   After, yes.
 15 a. After the takedown?                                     15         a.    When after?
 16 A. Uh-huh.                                                 16         A.   After I did my search warrant.
 l7 a. So you are aware --                                     11         a.    So between the end of May 20 I 5
 18   You have heard about YNR then?                           1   8 and the next year you learned that?
 19 A. But after the takedown. Not                             19 A.           Yes.
20 when I --                                                   20 a.           And did you ever learn about
2l a.              Okay.                                       2l      Rashod Lewis being arrested as a member       of
22 A.      -- was conducting my                                22 YNR?
23 investigation.                                              23 A.       I don't remember the name.
24 a. And not when you were part              of               24 a.       Showing you Plaintiffs' 11,
25 the 48th Module?                                            25 he's the individual on the right-hand side.
                                                    Page 361                                                       Page369
    I   D. LOPEZ - CONFIDENTIAL                                    I   D. LOPEZ. CONFIDENTIAL
    2 A. No.                                                       2 A. The one with the cigarette?
    3 Q. Are you aware that YNR had been                           3 Q. The one who has kind of a smirk
    4   operating in the vicinity of 180th Street                  4   on his face.
    5   and Webster Avenue since 2- -- 2012?                       5           THE VIDEOGRAPHER: You're
    6      A.   I don't rcmcmbcr I was awarc.                      6       blocking thc --
    7      Q.   So you might've been aware?                        7           MR. CANNAN: Sorry.
    8      A.      Might.                                          8           THE WITNESS: Here
    9      Q.
            That they were engaged in a                            9       (indicating)?
10 conspiracy to distribute crack cocaine and                  IO BY MR. CANNAN:
1 t heroin to addicts inthat area?                             II   a. On your left. Sorry.
12         MR. SAAVEDRA: Objection.                            12         A.   Yeah, my left.
13                You can answer.                              13         a.   Okay.
14                THE WITNESS: I don't remember,               14         A.   If you mean smirking --
15         sir.                                                15         a.   Yeah.
16 BY MR. CANNAN:                                              16         A.   -- over here?
17 a. And that despite their modest                            17         a.   Yeah.
18 size, they managed to bring large                           l8         A.
                                                                           I don't remember I seen his
19 quantities ofcrack cocaine and heroin into                  l9 picture prior of my investigation --
20 its neighborhood?                                           20 a. Uh-huh.
21         MR. SAAVEDRA: Objection.                            21 A. -- but later on, yes.
22 BY MR. CANNAN:                                              22 a. Okay. And are you aware he's
23 a. And to inflict and pointless                             23 now is serving 30 years in prison for
24 and ultimately deadly violence on this                      24 selling drugs and committing violence --
25 community?                                                  25        MR. SAAVEDRA: Objection.

                                                                                                 93 (Pages 366 - 369)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                           516-608-2400
  Case 1:17-cv-06543-JMF Document 130-1 Filed 04/10/19 Page 8 of 8



                                                 Page 370                                                         Page 372

  I           D. LOPEZ - CONFIDENTIAL                            1     D. LOPEZ - CONFIDENTIAL
 2 BYMR.CANNAN:                                                  2 BY MR. CANNAN:
 3       Q.  -- in the neighborhood   of 180th                   3 Q. Uh-huh.
 4    and Webster?                                               4   Your CI never told you about
 5            MR. SAAVEDRA: Objection.                           5 this   drug gang?
 6            You can answer.                                 6              MR. SAAVEDRA: Objection.
 7            THE WITNESS: I don't know how                   7              You can answer.
 8        long he's been serving.                             8              THE WITNESS: The CI would
 9 BY MR. CANNAN:                                             9           mention that there was violence, but
 l0 a. Well--                                                10           I will note it on my DD-5 even if he
 1l   Okay.                                                  II           will men: -- he or she would mention
 12   And the person in the middle                           12           it.
 13 there, Kenneth Rudge, are you aware that                 13 BY MR. CANNAN:
 14 he's serving approximately 30 years for                  14 a. Uh-huh. Okay.
 15 violence and drug-related crimes?                        15              I'll take these back.
 16        MR. SAAVEDRA: Objection.                          16              Did you learn   as part of your
 17        You can answer.                                   17 investigation that Sebastian Arbelaez had
 l8        THE WITNESS: It was a big                         18 filed a CCR complete -- complaint against
 19 takedown. But I don't remember                           19 the police in the couple of weeks prior to
20       who -- who specifically was amested.                20 the staft of your investigation?
2I    BY MR. CANNAN:                                         21 A.            No, sir.
22 a.          Uh-huh.                                       22 a.            You didn't learn that he
23 A.         And -- or how long they've been                23 complained police were using unnecess- --
24    serving right now.                                     24 excessive force on a person they had taken
25 a.         And did you learn that it                      25 into custody in front of their building?
                                                 Page 37 I                                                        Page 373

  1          D. LOPEZ - CONFIDENTIAL                             1          D. LOPEZ - CONFIDENTIAL
 2 wasa--                                                        2          MR. SAAVEDRA: Objection.
 3          The second floor on24l6                              3       You can answer.
 4    Webster Avenue was a -- a stash house for                  4       THE WITNESS: No, sir,l
 5    YNR?                                                       5    didn't. Didn't know.
 6            MR. SAAVEDRA: Objection.                           6 BY MR. CANNAN:
 7            You can answer.                                    7 Q. Did any of your searches show
 8            THE WITNESS: While my                              8 you when people in that building at2416
 9       investigation was conducting?                           9   Webster Avenue called the police?
10 BY MR. CANNAN:                                            10        A.   911 calls.
11       a.    At any time.                                  1I        a.   911 calls?
12       A.   Later, yes.                                    12        A.   Yes.
13       a.   Okay. But --                                   13        a.   Okay.
14       A.   Later on.                                      14            MR. CANNAN: Do you want to
15       a.   -- you didn't learn during your                l5        take a short break, kind ofstretch
l6    investigation?                                         16        your legs? Yeah.
17 A.          Correct.                                      17              THE VIDEOGRAPHER: Okay. We're
18 a.      And did you learn that Carlos                     IB           going off the record at 6: l8 p.m.
19 Titan (phonetic) was also convicted as a --               19              This marks the end of Media
20 for selling drugs and committing violence                 20           Four.
2l as a YNR member?                                          21              (A brief recess was taken from
22        MR. SAAVEDRA: Objection.                           22           6:18 p.m. to 6:24 p.m.)
23        You can answer.                                    23              THE VIDEOGRAPHER: We're back
24       THE WITNESS: Later on, when                         24           on the record at 6:24 p.m.
25 the takedown happened, yes.                               25              This marks the beginning of

                                                                                                     94 (Pages 370 - 373)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                                516-608-2400
